Citation Nr: 1625610	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to service-connected left hip or right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974 and from January 1991 to March 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board previously remanded the claim in December 2012 and again in March 2013, to satisfy additional notice requirements for a request to reopen and to additionally develop the record, respectively.  The Board in August 2015 reopened the claim and remanded it for additional development.  The reopened claim now returns to the Board for further review. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

The Veteran contends, in effect, that his low back disorder is secondary to his service-connected right knee or left hip disabilities, based on theories of causation or aggravation.  Regrettably, the issue again requires remand, as explained below. 

As an initial matter, the Board notes that service treatment records from the Veteran's interval of service with the Army Reserves are missing, but that efforts to obtain those records were exhausted and no further development in that regard is required, as noted by the RO in a September 2014 letter to the Veteran. 

The Board in April 2007 had denied service connection for a low back disorder as secondary to service-connected right knee and left hip disabilities.  The Board then also denied an increased evaluation for the right knee disability, then characterized as patellofemoral chondrosis with mild instability and rated 10 percent disabling, and granted an increase to a 20 percent evaluation for the left hip disability, then characterized as including osteoarthritis.  The Board also then assigned a separate 10 percent evaluation for right knee osteoarthritis with painful motion.  

Treatment records reflect that the Veteran's left hip arthritis progressed and that he underwent a total hip replacement in November 2006, followed by a repeated surgery in December 2006 due to dislocation. 

Subsequently, the Veteran submitted a June 2007 opinion letter by a private orthopedic physician suggesting a causal link between the Veteran's left hip disability and his symptomatic low back.   In October 2009 a VA treating orthopedic surgeon also addressed the issue.

In the June 2007 letter, the private orthopedist noted that the Veteran had been under his care for approximately five years, and that in that interval the Veteran's left hip had progressed from significant degenerative joint disease of the hip to total hip arthroplasty.  The orthopedist noted that the Veteran "over the years" had developed "complaints of low back pain."  The orthopedist assessed "mechanical low back pain" which he attributed to "loss of mobility in and around his left hip joint related to his underlying arthritis."  On this basis the orthopedist opined that "any problems that he has had related to his back I would consider secondary to the hip pathology."

The Board notes potentially difficulty in the inferential leap posed by this private orthopedist, between "mechanical low back pain" which he attributed to loss of hip mobility due to the left hip arthritis, to such attribution for "any problems that he has had related to his back."  The orthopedist provides no rationale for that inferential leap.

The VA orthopedic surgeon in October 2009 specifically noted a prior theory that the Veteran may be experiencing pain from his spine.  However, the orthopedic surgeon discounted that source of pain, assessing based on "the clinical picture history" that the Veteran "had degenerative hip disease which cause (sic) an abnormal gait which caused [...] lumbar pain and discomfort."  However, it is not clear that the "lumbar pain and discomfort" noted by the October 2009 VA orthopedic surgeon's note is meant to suggest a disorder of the lumbar spine, rather than pain and discomfort presenting in the lumbar region due to the left hip disability. A specific low back disability is not referenced by the orthopedic surgeon in the October 2009 note.  Rather, the orthopedic surgeon only assesses meralgia paresthetica post left hip arthroplasty.

Upon a VA spine examination in January 2008, the Veteran reported daily left hip pain which was mild and occasionally radiated up into the thoracic area, and daily low back pain which was dull but piercing when aggravated by bending.  He took daily Vicodin for the left hip which also helped his low back.  The examiner noted a history of a left hip abduction injury in 1993 with hip dislocation, and left hip replacement in November 2006 with revision in December 2006.  The examiner observed that the question of a link between the hip condition and either degenerative joint disease or degenerative disk disease had been posed in a prior treatment note in April 2005, but that a neurological evaluation in November 2002 informed that the Veteran had severe neck, thoracic, and low back degenerative disk disease with hip complaints secondary to the degenerative disk disease.  Additionally, the examiner observed that at a June 2006 treatment the Veteran denied pain in his back.  Other notes were observed to reflect radiculopathic pain at multiple levels due to assessed generalized degenerative joint disease.  The Veteran also had a history of a motor vehicle accident in 1997 following which he had experienced chronic cervical pain.  MRIs in July 2006 showed degenerative disk disease with spondyloarthroses at L3-L4 and L4-L5.  

The January 2008 examiner also observed that the Veteran had been denied a claim for service connection for a back disorder in September 1975, and that claims for both neck and back pain were denied by a March 1985 RO decision.  The Veteran's records in 1985 reflected an L5 disk space narrowing but no indication of a relationship to service.  

The January 2008 examiner noted a prior VA examiner in 2004 found that it would be purely speculative to find any link between the Veteran's knee or hip conditions and his low back condition, while a VA orthopedist who examined him in 2006 opined that the Veteran's minor limp would not have caused the degenerative disk disease with spondyloarthroses at L3-L4 and L4-L5 observed in the July 2006 MRI.  The October 2006 orthopedist had concluded that the Veteran had no patellofemoral chondrosis in the right knee, with the right knee x-rays within normal limits, revealing only minimally prominent tibial spines.  A July 2007 MRI of the right knee was within normal limits. 

The January 2008 examiner also noted that the Veteran informed that he currently had minimal activity due to his left hip pain, but reported that his low back condition had begun in 1993 and became more problematic shortly after his fall running in 1993 when he injured the left hip and right knee.  The examiner emphasized, however, that the record reflected low back pain as documented in 1975 and 1985, contrary to the Veteran's assertion of low back pain onset in 1993.  The examiner assessed that the Veteran had multi-level degenerative disk disease and degenerative joint disease of the cervical, thoracic, and lumbar spines and "therefore does not have an isolated mechanical low back strain as noted by [the private orthopedist] in his June 2007 letter."  The examiner then opined that the Veteran's low back condition was not permanently aggravated by the Veteran's service-connected left hip status post arthroplasty or by the service-connected right knee condition, because the Veteran's history of low back pain dated back to 1975 or at least 1985, which thus predated any limp associated with his subsequent knee and hip conditions, and the Veteran's multilevel degenerative disk disease and degenerative joint disease of the spine informed that the Veteran did not have mechanical low back strain.  Rather, the Veteran had a low back condition which was "longstanding and most likely related to generalized degenerative disease of the entire spine."  The examiner further opined that there was no evidence of aggravation because the Veteran's gait was "not felt to sufficiently affect back adversely[,] as noted in [the] exam and opinion [in] 2006." The examiner added, "The natural history of degenerative disease of the spine is one of worsening symptoms and progression which would occur with or without a hip or knee condition."

Notwithstanding this thorough, well-reasoned, and well-informed examination and opinion by the January 2008 VA examiner, the Board, as already noted, subsequently remanded the claim three times, for additional notice and development and ultimately for a VA addendum opinion in October 2015, informed by a review of relevant medical literature and addressing the above-detailed opinions by the private orthopedist in June 2007 and the VA orthopedic surgeon in October 2009. 

The records-review-based addendum in October 2015 was provided by the same VA examiner who conducted the January 2008 examination.  The Veteran's back and neck pains were again noted to have an onset from at least 1975, when documented at a September 1975 VA examination, which was normal with negative x-rays.  The October 2015 VA examiner then addressed medical literature, reporting that she had conducted a thorough literature review and found no evidence that a knee or hip condition would be a risk factor for aggravation or a known cause for degenerative disk disease of the lumbar spine.  Additionally, the examiner reviewed MRIs of the Veteran taken in November 2001, which then showed mild degenerative disk disease, and taken in December 2004, February 2009, and February 2012, which showed progression of degenerative disk disease, consistent with gradual progression of the disease.  The examiner emphasized that medical literature contradicted the assumption of the VA orthopedist in October 2009 that low back pain may be due to hip problems.  The examiner additionally noted that intermittently observed gait problems in treatment records reflected that the gait difficulty was intermittent, and hence did not aggravate a low back condition permanently. 

The Board is somewhat puzzled by this last comment in the October 2015 report, since if medical literature did not support gait difficulty having a role in development of the Veteran's degenerative disk disease, what relevance would the intermittency of such a gait problem have to the question of aggravation?  This comment by the examiner notwithstanding, the Board finds the examination reports and opinions of the January 2008 VA examiner, both in that examination and in the follow-up literature-review report in October 2015, to be sufficiently thorough, informed by the record and medical knowledge, well-reasoned, and supported by the medical findings as presented in this case.  Hence, the Board finds no additional development is required with regard to the Veteran's low back degenerative disk disease.  

The examiner provided an additional addendum in February 2016, recording addition pertinent past findings from the record.

Unfortunately, the medical questions presented are still not quite fully answered.  In her January 2008 VA examination and the October 2015 addendum the examiner noted that the Veteran had multi-level degenerative disk disease and multilevel degenerative joint disease in the cervical, thoracic, and lumbar spines.  The aggravation addendum opinion, however, only addressed degenerative disk disease, due to no fault of the examiner or the RO but rather due to the narrowness of the Board's prior remand instructions.  Thus, most regrettably, yet another addendum opinion should be sought, again informed by relevant medical literature, addressing the likelihood that the Veteran's service-connected knee or hip conditions and any associated altered gait aggravated his degenerative joint disease of the low back.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  The record should be returned to the VA examiner who conducted the January 2008 VA examination and who provided the addendum opinion in October 2015.  The examiner should again be asked to review the record and conduct a relevant medical literature review, and should then provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right knee or left hip conditions and any associated altered gait either caused or aggravated (permanently increased in severity beyond a pre-aggravation baseline level and greater than would otherwise occur in the natural course of the disease) the Veteran's degenerative joint disease of the low back or any other back disorder that is present.  The examiner is to be advised that in her January 2008 examination report she noted historical findings of multi-level degenerative disk disease and degenerative joint disease in the cervical, thoracic, and lumbar spines, but she provided opinions addressing aggravation only for the degenerative disk disease, because that was all that was asked of her in the remand instructions. The omission was thus no fault of hers. 

The examiner must provide a complete rational (explanation) for each opinion expressed and conclusion reached. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then the examiner must explain why this is so.

The examiner should be asked to accept the Board's apologies for failing to ask for this opinion previously.

2.  Any additional required development should then be accomplished.

3.  Thereafter, review the claims file and readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

